July 29, 2011


Mr. Rene J. Robichaud
8130 Indian Hill Road
Cincinnati, Ohio 45243




Dear Rene:


We are pleased to confirm our offer of employment with Layne Christensen Company
(the "Company").  Pursuant to the Company's succession plan implemented by the
Company's Board of Directors, your employment would commence July 29,
2011.  Effective as of September 6, 2011 you would assume the position of the
Company's President and would also assume the position of Chief Executive
Officer as of February 1, 2012.   The details of our offer are outlined below:


Compensation


Inducement Grant
 
·  
Upon your date of hire you will receive a grant of 112,500 restricted shares of
the Company's common stock under the Company's 2006 Equity Incentive Plan (the
"Equity Incentive Plan"). The grant of restricted shares (the "Inducement
Grant") will be divided among time-vesting restricted shares and time and
performance-vesting restricted shares as follows:

 
 
(1)           Time-Vesting Restricted Shares.  37,500 of the restricted shares
(the "Tranche I Shares") will be subject to a pure time-based vesting condition
with vesting occurring with respect to 20% (i.e., 7,500 shares) of the
restricted shares on July 29, 2012 and an additional 20% of the restricted
shares vesting on each anniversary thereafter.


(2)           Time and Performance-Vesting Restricted Shares.  75,000 of the
restricted shares will be subject to both time and performance vesting
conditions such that:


(i)           18,750 of the restricted shares (the "Tranche II Shares") will
vest if (A) during the period commencing on July 29, 2013 and ending on July 29,
2016, the closing market price of the Company's common stock on each day during
a twenty-one (21) consecutive day trading period has been $5 or greater than the
closing market price of the Company's common stock on July 29, 2011 and (B) you
are an employee of the Company at the end of such twenty-one day period; and


(ii)           18,750 of the restricted shares (the "Tranche III Shares") will
vest if (A) during the period commencing on July 29, 2013 and ending on July 29,
2016, the closing market price of the Company's common stock on each day during
a twenty-one (21) consecutive day trading period has been $10 or greater than
the closing market price of the Company's common stock on July 29, 2011 and (B)
you are an employee of the Company at the end of such twenty-one day period.


 
 

--------------------------------------------------------------------------------

 
(iii)           37,500 of the Restricted Shares (the "Tranche IV Share") will
become vested if the Company's TSR (as defined below) for the five-year period
ending July 29, 2016 is equal to or greater than the 90th percentile of the
Company's peer companies' TSR for the same period.  If the Company's TSR for the
five-year period ending July 29, 2016 is less than the 90 th percentile but
greater than the 50 th percentile of the Company's peer companies' TSR for the
same period, then a fraction of the total 37,500 Tranche IV Shares shall vest in
accordance with the Tranche IV Vesting Table set forth on Appendix A to this
Offer Letter.  For purposes of determining the Company's and the Company's peer
companies' TSR:


(A)           TSR shall be calculated applying the same formula set forth in
Item 201(e) of Regulation S-K adopted by the United States Securities and
Exchange Commission (which measures TSR by dividing the sum of the cumulative
amount of dividends for the measurement period, assuming dividend reinvestment,
and the difference between the registrant's share price at the end and the
beginning of the measurement period; by the share price at the beginning of the
measurement period) and,


(B)            The Company's peer companies will be determined by the Company's
Compensation Committee in its sole discretion but consistent with the Company's
past practices of determining the Company's peer group companies for
compensation purposes.


·  
In the event a Change in Control (as defined in the Equity Incentive Plan)
occurs before July 29, 2016, all Tranche I, II, III and IV Shares will become
fully vested regardless of the Company's stock price and TSR performance through
the date of the Change in Control.



·  
Notwithstanding any terms of your Severance Agreement or other agreement with
the Company, if your employment with the Company ends for any reason before a
restricted share granted as part of this Inducement Grant has vested, such
restricted share will be forfeited immediately upon such termination of
employment and you will immediately forfeit all of your rights with respect to
such share.



·  
A copy of the restricted stock award agreement relating to this Inducement Grant
is included with this letter.  This award agreement contains the specific terms
of your award, including vesting and forfeiture provisions, and will in all
events be the governing document for this award.



Base Salary & Vacation


·  
Your initial base annual salary will be Five Hundred Fifty Eight Thousand
Dollars ($558,000) (pro-rated for the Company's current fiscal year) and will be
paid in accordance with the Company's normal payroll procedures.  For the
Company's fiscal year beginning February 1, 2012 and each year thereafter, your
annual salary will be determined by our Board.



 
2

--------------------------------------------------------------------------------

 
·  
You will be entitled to four weeks of paid vacation.



Performance Incentive Awards


·  
For the Company's current fiscal year, you will be eligible to participate in
the Company's Executive Incentive Plan on a pro-rated basis and at a level
entitling you to an annual incentive bonus with a target equal to 100% of your
base salary, which will be the new Group I level under that Plan.  For future
fiscal years, you will continue to be eligible to participate in such Plan at
the Group I level.  A copy of the Executive Incentive Plan, as proposed to be
amended to account for your annual bonus opportunity, is attached to this
letter.  Your performance target for fiscal year 2012 will be the same
performance target as the Board established for the Company's current Chief
Executive Officer, Mr. Schmitt, for fiscal 2012.



·  
For the Company's current fiscal year, you will also receive an award of stock
options and restricted shares under the Equity Incentive Plan.  The fair value
of the stock option grant will be $300,000 (6/12ths of an annualized $600,000
award for fiscal year 2012) and based on the fair value of the stock options
under the Company's option pricing model at the time of grant and with an
exercise price equal to the closing market price of the Company's common stock
on July 29, 2011.  The value of the restricted shares will also be $300,000
(6/12ths of an annualized $600,000 award for fiscal year 2012) and determined
based on the closing market price of the Company's common stock on July 29,
2011.  The restricted shares will be subject to a performance-contingent vesting
schedule based on achievement of an average annual corporate return on net
assets ("RONA") for the three-year period ending January 31, 2014 established by
the Board and the stock options will be subject to a three-year time-based
vesting schedule with 1/3 of the option shares becoming exercisable on the
first, second and third anniversaries of the option's date of grant.  You will
receive your option and restricted share agreements relating to these grants
shortly after the award date.  These agreements will contain the specific terms
of these awards, including vesting and forfeiture provisions, and will in all
events be the governing documents for these awards.



·  
With respect to future fiscal years during your term of employment, you will
continue to be eligible to receive equity-based awards under the Equity
Incentive Plan at levels established by the Company's compensation committee for
the Chief Executive Officer.



Eligibility for Participation in Other Benefit Plans


·  
To the extent that (a) you are eligible under the general provisions thereof
(including without limitation, any plan provision providing for participation to
be limited to persons who were employees of the Company or certain of its
subsidiaries prior to a specific point in time) and (b) the Company maintains
such plan or program for the benefit of other executives at your level, and so
long as you are an employee of the Company at the time of the adoption of the
plan or program, you shall be eligible to participate in the Company's
retirement plans, health plans, and all other employee and executive benefit
plans as sponsored by the Company from time to time. The terms of these plans
shall be determined by the Company or as thereafter amended.  Any grants or
awards made in accordance with these plans shall be governed by the terms of the
applicable plans and the grant or award agreement provided to you at the time of
issuance.  Notwithstanding the foregoing, you will not be provided a benefit
similar to Andy Schmitt's SERP benefit originally offered to him in connection
with his October 12, 1993 offer letter.



 
3

--------------------------------------------------------------------------------

 
Professional Affiliations and Club Memberships


The Company agrees to fully reimburse you for your annual membership dues
relating to your affiliation with CEO Worldwide and the YPO-WPO professional
organizations.   If you are elected Chief Executive Officer of the Company,
within a reasonable period of time following such election the Company will
purchase a corporate membership for your use at the Indian Hills Country Club in
Mission Hills, Kansas or a corporate membership for your use at a comparable
country club.   The Company will also pay for all monthly membership dues,
special assessments and food and beverage minimums associated with this country
club membership.  As this corporate membership will belong to the Company, upon
your cessation from serving as an employee of the Company, you agree to
cooperate with the Company in transferring such membership back to the Company
or a person designated by the Company.


No Other Financial Commitments


Other than as expressly stated, you acknowledge that the Company has not
extended to you any further bonus or incentive-related commitments. You further
acknowledge and understand that with regard to all future bonus or
incentive-related commitments, to be effective and binding on the Company, these
commitments must be expressly and specifically agreed to in writing, and signed
by an authorized officer of the Company.


Payments Subject to Withholdings & Deductions


The amount of any payment made to you by the Company under the terms of this
letter will be reduced by any required withholdings and other authorized
employee deductions as may be required by law or as you have elected under the
applicable benefit plans.


Severance Agreement


At the commencement of your employment, your employment will be subject to a
severance agreement with the Company which provides you with certain termination
payments and benefits if your employment is terminated by the Company (actually
or constructively) other than for cause.  A copy of your severance agreement is
provided with this letter.


Relocation


You will be required to work from the Company's corporate headquarters in
Mission Woods, Kansas and move your permanent residence to the greater Kansas
City area.  Accordingly, if you accept the position being offered, you agree to
relocate your permanent residence to the greater Kansas City area within twelve
(12) months of commencing employment with the Company, at your own expense,
other than the reasonable expenses relating to your move to the Kansas City
area, for which you will be reimbursed by the Company.   The Company will also
reimburse you for your reasonable temporary housing expenses incurred before you
are able to secure permanent housing in the Kansas City area.   During this
12-month period, the Company will also reimburse you for the costs associated
with one round-trip airfare between Kansas City and Cincinnati for you or a
family member, limited to no more than one round-trip flight per week.


 
4

--------------------------------------------------------------------------------

 
In addition to the above-noted expenses relating to relocation and temporary
housing, you will be promptly reimbursed for all reasonable, ordinary and
necessary travel, entertainment and other business-related expenses that you
incur in performing your duties for the Company, in accordance with the policies
and procedures that we have in place from time to time and provided that you
properly account for such expenses in accordance with federal, state and local
tax requirements.


Attorney and Accountant Fees


The Company agrees to fully reimburse you for the reasonable fees of your
counsel and accountant incurred in connection with the development and
implementation of the terms of your employment.


Other Terms & Conditions


·  
Employment At Will.  The terms of this letter do not imply employment for any
specific period of time.  Rather, your employment is at will.  You have the
right to terminate your employment at any time with or without cause or notice,
unless it is otherwise required as stated herein, and the Company reserves for
itself an equal right, subject to the terms of this letter.



·  
Acknowledgement of Officer of Publicly Traded Company.  If you accept the
position being offered, you will become an executive officer of a publicly
traded company.  The Company's legal counsel will make all necessary securities
and compliance filings on your behalf, subject to your input and approval, at
the Company's cost.  In addition, the Company will be required to publicly
disclose information regarding your compensation and other terms of your
employment in its securities filings.



·  
Company Policies and Procedures.  You hereby agree that, effective from and
after the start date of your employment, you will adhere to the Company's
policies and procedures applicable to all employees generally, and / or
applicable to your position and function within the Company.  Upon commencement
of your employment, you will be required to execute the Company's standard forms
and acknowledgements generally.  These policies and procedures, which you will
receive in the context of your orientation, address, among other things, outside
employment limitations, arbitration of disputes, compliance rules and
regulations, Code of Conduct and Ethics, insider trading, Foreign Corrupt
Practices Act, equal employment opportunity and sexual harassment and
information security policies.  You should fully familiarize yourself with these
policies and procedures as they pertain to your employment.  The Company
reserves its full discretion to change or modify its policies and procedures, or
to adopt / implement new policies.



·  
Claw Back Provisions.  As an Executive Officer of the Company, you will be
subject to any incentive compensation recoupment policy adopted by the Company.



This letter and the attachments referenced herein constitute the complete
understanding between you and the Company concerning the subject matter(s)
addressed, and they supersede any prior oral or written understanding regarding
the terms and conditions of your employment with the Company.  No oral
modifications to the commitments made herein shall be valid.  Any changes to
these must be in writing and signed by you and an authorized representative of
the Company.


 
5

--------------------------------------------------------------------------------

 
To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to the Company. A duplicate
original is enclosed for your records.


We look forward to having you join Layne and believe that you will be a great
asset to the Company.


Sincerely,




/s/ Steve F. Crooke
Steve F. Crooke
Senior Vice President—General Counsel




ACCEPTED AND AGREED TO this 29th day of July, 2011.


/s/ Rene Robichaud
(Employee Signature)


Attachments:




·  
Appendix A:  Tranche IV Shares Vesting Table



·  
Form of Inducement Grant Restricted Stock Award Agreement



·  
Form of Restricted Stock Grant



·  
Form of Stock Option Grant



·  
Executive Incentive Plan (as proposed to be amended)



·  
Form of Severance Agreement

 
 
 
 
6

--------------------------------------------------------------------------------

 
APPENDIX A

 
Tranche IV Shares Vesting Table


LAYN 5-Year TSR Percentile
Fraction of Tranche IV Shares Vesting if LAYN 5-Year TSR is less than 90th
Percentile of Peer Companies' TSR for 5-Yr Period ending July 29, 2016
50th Percentile or Below
0.0000
51
0.0125
52
0.0250
53
0.0375
54
0.0500
55
0.0625
56
0.0750
57
0.0875
58
0.1000
59
0.1125
60
0.1250
61
0.1375
62
0.1500
63
0.1625
64
0.1750
65
0.1875
66
0.2000
67
0.2125
68
0.2250
69
0.2375
70
0.2500
71
0.2625
72
0.2750
73
0.2875
74
0.3000
75
0.3125
76
0.3583
77
0.4042
78
0.4500
79
0.4958
80
0.5417
81
0.5875
82
0.6333
83
0.6792
84
0.7250
85
0.7708
86
0.8167
87
0.8625
88
0.9083
89
0.9542
90th and above
1.0000

 
 
 